Case 20-33214 Document 59 Filed in TXSB on 02/12/21 Page 1 of 7

Fill in this information to identify your case:

 

 

 

Debtor 4 Francois 5. Bellon
Fimt Mama Midis Name Laat Pnrtve

Debtor 2

(Spouse. W filing) Fint Hane Mids Mame Las Mame

United States Bankruptcy Courtforthe: Southem District of Texas

20-33214 Mf Check if this is an

Case number amended filing

ff Known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible, Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in aclaim. Also list executory contracts on Schedule
AVE: Property (Official Form 1064/8) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D; Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the tap of
any additional pages, write your name and case number (if known).

 

 

 

125

a List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

LJ No. Goto Part 2.

wi Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identity what type of claim itis. Ifa claim has both priority and nonpriority amounts, list that claim here and show bath priority and
nonpnonty amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3

(For an explanation of each type of claim, see the instructions for this farm in the instruction booklet.)

 

 

 

21 | (eae D oa les

 

 

 

 

Priority Cresitars a =
2 7 frerc her a
Number Streat
gee it Z
Yound Kidat Al Y.
City a State ZIP Geode
Who incurred the debt? Check one.
O Debtor 7 only
Debtor 2 only

C] bebter 1 and Debtor 2 only
(] Atleast one of the debtors and another

(] Check if this claim is for a community debt

Is the claim subject to offset?
Ol na
UO ves _

et -

FPronty Creditors Mame

 

Number Sire

 

Oily Slate ZIP Gada

Who incurred the debt? Check one:

( Debtor 4 orily

CJ Debtor 2 ‘only

0 Detter 1 and Debtor 2 only

C) Atieast one ef the debtors and another

O) Check if this claim is fora community debt

Is the claim subject to offset?
QO wo

CD ves

Official Farm 105E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority

amount

Nonpriority
amount

Last 4 digits of account number ___ 3 5 5.

When was the debt incurred?

$2,300 per month child support
As of the date you file, the claim is: Check all that apply obligation
CQ Contingent
OO Untiquidated

CD disputed

Type of PRIORITY unsecured claim:
di Domestic support obligations.
(J Taxes and certain other debts you owe the government

(CD Claims for death or personal injury while you were
intoxicated

CI other. Specity

 

 

Last 4 digits of account number
When was the debt incurred?

—— — + § 5 5

4s. of the date you file, the claim is: Check all thet apely
Q Comtingent

) Unliquidated

OF disputed

Type of PRIORITY unsecured claim:

OD) Borriestic support ooligations

OD Taxes and certain other debts you owe the govennment

OQ) Claims for death or personal injury while you were
intoxicated

O) other. Specity

 

page 1 aff
Case 20-33214 Document 59 Filed in TXSB on 02/12/21 Page 2 of 7

Debtor 4 Francois &

Bellon Case nuniber wimomn 20-2 14

 

First Mame Midge Mame

Last Mame

teu Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority
amount amount
Last4 digits ofaccountnumber ss tS 5 3
Pronty Creditors Mame
When was the debt incurred?
Sumber Street
As of the date you file, the claim is: Check all that apply,
CD Contingent
City State iF Code (} Untiquidated
OF Disputed
Who incurred the debt? Check one
( pebtar 4 only Type of PRIORITY unsecured claim:
O) Debtor 2 onl
ee ae O Domestic support obligations.
( Debtor 4 and Debtor 2 only :
( Taxes and certain other debts you owe the goverment
CO) Atleast one of the debtors and another oO ni :
Claims for death or personal injury while you were
C] Cheek if this claim is for a community debt nicpaceitee
OD other. Specify
Is the claim subject to offset?
One
C] ves
Last4 digits ofaccountmumber 5 5
Priority Creditar's Mane
When was the debt incurred?
Number Sree
As of the date you file, the claim is: Check all that apely.
ontingent
O} conti ie
Clty Slate ZIP Code O) unliquidated
Disputed
C) bisa
Wha incurred the debt? Check one.
(CO Debter 1 only Type of PRIORITY unsecured claim:
CO debtor 2 only OC): perissuaunsoncunaste
OF Debtor 4 and Debtor 2 onty : ae
OF Taxes and certain other debts you awe the government
CD Atleast one of the debtors and another ‘ ‘
 Glaims for death or personal injury whe you were
C1 Cheek if this claim is for a community debt inter leated
CJ other. Specify
Is the claim subject to offset?
DO) to
2 =
Last4 digits ofaccountnumber | 3 3 3
Pridrity Creditors Name ae
When was the debt incurred?
Number Sireet
As of the date you file, the claim is: Check all that apply.
C Cantingant
Gly Site OF code CD Untiquidated
CD Disputed
Who incurred the debt? Check one.
OF debtor 4 only Type of PRIORITY unsecured claim:
C1 Debtor 2 only Oo Sc ft oblinatl
Cl bebtor 1 and Debtor 2 ony See ete
TH atiteiagk pues Avis DEN’ andl aecthear : in other debts you owe the g ment
OF Claims for death or personal injury while you were
CO Check if this claim is for a cammunity debt intoxicated
O) other, Specify
Is the claim subject to offset?
OO wo
O Yes
Official Farm 108E/F Schedule E/F: Creditors Who Have Unsecured Claims page of 7

 

 

 

 

 
Case 20-33214 Document 59 Filed in TXSB on 02/12/21 Page 3 of 7

Debtor 4 Francois 3 Bellon fase number prion 2U-doe 14

Firat Mame Middle Mama Last Heme

 

 

List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

CI No. ‘You have nothing to répart in this part. Submit this form to the court with your other schedules.
‘Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one
nonpriarity unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it ls. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriarity unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

Tatal claim
kx | Karim Al Azhari Last 4 digi
gits of account number

Monpricrity Crectars Mame s__250,000.00_

c/o William Bush, 5615 Kirby Dr., Suite 900 Whenwas ee debe inesirede

Sumber Seraet

Houston TA FFO0S

City State ZIF Cade As of the date you file, the claim is: Check ail that apply,

C] Contingent

Who incurred the debt? Check one. CO Untiquidates

OO Detter 4 only wt Disputed

C1 demter 2 any

() Sebtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:

() Atleast one of the debtors and another oO Student loans

O) Check if this claim is fora community debt C1 Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

is the claim subject to offset? (J Debts to pension or profit-sharing plans, and other eimifar debts

CJ na OW omer, Specity

Ol Yes
[2 Bashar Mardini Lastd digits ofaccountnumber s__900,000.00_

Nenpacrty Craditars Marre When was the debt incurred?

eo William Bush, 5615 Kirby Dr., Suite 900

Number Sireat

Houston Tx 77005 As of the date you file, the claim is: Check afl that apply,

City State aiP Code oO Contingent

Who incurred the debt? Chack one. CQ) Uniiquidated

OF Debtor 7 only UF disputed

OO pebtar 2 only

©) Debtor 7 and Denter 2 only Type of NONPRIORITY unsecured claim:

O Atleast one of the debtors and another CY Student loans

O ‘Obligations arising out of 6 seperation agreement or divarce

CI Check if this claim is for a community debt that you did nal regert as priority cdaims

Is the claim subject to offset? CF Debts to pension of profit-sharing plans, and other similar debts

OI we QO) other. Specify

] ves
| Anapolsky Advisors Last 4 digits of account number

Norgiiotity Creditors Mame 2 eee 5. 126,835.60

5107 Aspen St. When was the debt incurred?

 

 

Number Stregi
Bellaire TA FF40i
City Biate FF Geos As of the date you file, the claim is: Check all that apply.

O Contingent
O unliquidated
Gf pisputed

Who incurred the debt? Check one.
OO Debtor 4 only

C1 dente 2 only

CF debtor 1 and Debtor 2 onhy

of NONPRIORI :
CO Atleast one of the debters and another Type TY unsecured claim

() Studentioans

 

O) Check if this claim is for a community debt C1) Obligations arising cut of a separation agreement or divorce

is the claim subject to offset? that you did not report as. priority claims

Ch ia | Debts to pension or profit-sharing plans, and other similar debts
Ove GA Other Specify Engagement letter ; not signed by Debtor

Official Farm 108E/F Schedule E/F: Creditors Who Have Unsecured Claims paged_of 7
Case 20-33214 Document 59 Filed in TXSB on 02/12/21 Page 4 of 7

Francois S. Bellon

Debtor 1

 

Firat Mane Widdia Kame Laat Mar

Case nuriber (anon 20-33214

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,

 

 

 

 

 

 

 

44
The Engy Group, LLC
Nonpricrily Creditors Mane
c/o Jonathan D. Baughman, 609 Main St., Ste. 2800
Nuriber Sireat
Houston TR Frode
City “Stale HP Code

Whe incurred the debt? Check one.

C7 Bebtar 4 only

C) pebtar 2 only

J Debtor 4 and Debtor 2 only

oO Ad least one of the debtors and another

(] Check if this claim is fora community debt

Is. the claim subject to offset?

CJ we
) Yea

4.5
Miller NCG, Ine.

Total claim

Last4 digits of account number _

= 790,000.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply,

id Cantingent
hd Untiquidated
I Disputed

Type of NONPRIORITY unsecured claim:

QD Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O Debts to Pension or profit-sharing plans, and other similar debts

C) other. Specity

 

 

Nonpriority Creditors Mame

9204 Emmoth Road

 

 

Rumiber Stree
Houston TX 77040
City Stale ZiP Cede

Who incurred the debt? Check one.

() Bebtor 4 only

O Debtor 2 only

CJ Debter 1 and Debter 2 only

C1 Atisast ane of he debtors and another

OO Check if this claim is for a community debt

Is the claim subject to offset?

O No
ves

— =

William V. Walker

Nonpacrity Creditors Mame

clo Joshua W. Wolfshohl, Porter Hedges LLP

 

 

Humber Street
1000 Main, 36th FL, Houston TX 77002
City State 2? Code

Who incurred the debt? Check ane.

CF pebtar 7 eauly

O Debtor 2 oniy

CD Debtor 7 and Debtar 2 only

(] Atleast one of the debtors and anather

C] Check If this claim is for a community debt

Is the claim subject to offset?

C1 ne
CI ves

Official Fonm 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

Last4 digits ofaccountnumber 4 271,867,430

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

O Cantingant
CD Unitiquicated
Wd Disputed

Type af NONPRIORITY unsecured claim:

(J Student toans

O Obligations ansing out of a separation agreement or divorce that
you did mot report as priority clairns

CJ Debts to pension or profit-sharing plans, and other similar debts
MI other. Specity Note: not signed by Debtor

9 875,771.06
Last 4 digits of account number ___ eee ey

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

oO Cantingent

CO Untiquidated

CJ Disputed

may be subject to offsets

Type of NONPRIGRITY unsecured claim:

C) Student leans

oO Obligations arising out of a seperation agreement or divorce that
you did not raport as peority daims
O Debts in pansion or profit-sharing plans, and other similar debts

Mi other, Specity_ Judgment

paged of 7
Case 20-33214 Document 59 Filed in TXSB on 02/12/21 Page 5 of 7

Debtor 1 Francois $s. Bellon Case number pi ansuni} 20-33214

 

 

Frit Mama Middle Barre: Laut Mama

Pues Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
47 Iie
P. Zaccaro Last4 digits ofaccountnumber -unknown
Nanprionty Creditors Mame
2418 Lafayette, Suite 2 When was the debt Incurred?
rece ne As of the dat file, the claim is: Check all thet l
New York NY 400412 § Of the date you tile, the claim is: Check a apply.
City Sie Zp Cede 2) Contingent
) unliquidated

Who incurred the debt? Check one. BH) oisputed
OF Debter 1 only
CO) pebter 2 only Type of NONPRIORITY unsecured claim:

CD ebter 1 and Debtor 2 only

C) Student loans
C1 atleast one of the debters and another

C) Obligations arising out of & separation agreement or divorce that
you did not report as priceily claims

QC) Check if this claim is fora community debt
CO) Bebis to pension or profit-sharing plans, and other sirnilar debts

 

ls the claim subject to offset? ED other. Specify lease payments subject to offset because of
OC wo Landlord defaults
OO ves

Last 4 digits of account number __

| 5

 

Menipeiceity Grecitar's Name
When was the debt incurred?

 

 

Number Sheet
As of the date you file, the claim is: Check all that apply.
iy Bate ZIP Code C) Contingent
CD Untiquidated
Who incurred the debt? Check one oO Disouted
() Gebtor 4 only
1 Debtor 2 only Type of NONPRIORITY unsecured claim:
= Debtor 1 and Debtor 2 only El SiisckGerd
Ad beast one of the debtors and another oO Obligations arising ut of a separation agreement or diverte that
L] Cheek if this claim is for a community debt oa SG RNOL ARSE ee Pac cic alaas
OF pebts te pension or profit-sharing plans, and other simitar debts
Is the claim subject to offset? ) other, specsty
Ona
Cl yes

Last4 digits of account number ___

 

Nonprarty Credices Name
When was the debt incurred?

 

 

Nummer Sree!
As of the date you file, the claim is: Check all that apaly.
City Siete ZIP Cade O Contingent
; ] unliquidated
Who incurred the debt? Check one. O bieputed

Debtor 4 only
CD Debtor 2 only Type of NONPRIORITY unsecured claim:
CQ) Better 1 and Debter 2 only

OC] Student loans
OC) Atteast one of the debters and another

O Obligations arising out of a separation agreement or divorce that

 

O Check if this claim Is fora community debt you did nat report as priority aime
: ; O Debts to pension of profit-sharing plans, and other similar debts
Is the claim subject to offset? OD other. Specity
Ol wa
OC) ves

Official Farm 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 3 off
Debtor 7

Case 20-33214 Document 59 Filed in TXSB on 02/12/21 Page 6 of 7

Francois Ss.

Bellon

Case number qv kom, 20-33214

 

Fire? Barret: Midd Mame Last Mame

ES List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying te collect from you for a dabt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Name

 

Number

Sireat

 

 

Cay

Stale ZIP Cade

 

Mame

 

Number

Sireet

 

 

State OF Code

 

 

Mame

 

Humber

Street

 

 

Star 217 Code

 

 

Humor

Street

 

 

City

Slate ZIP Goede

 

Marre

 

Aumnber

Saneat

 

 

Eiity

sista LEIP Goda

 

Name

 

Number

Sbtreat

 

State ZIP Code

 

Name

 

Humber

Street

 

 

City

Official Farm 106&/F

Stale 21P Code

Schedule EJF: Crediters Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check ane): CO Part 1: Creditors with Priority Unsecured Claims
OC) Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one}: O) Part 4: Creditors with Priority Unsecured Claims

O Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number____

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one}: OC) Part i: Creditors with Priority Unsecured Claims

QC) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one}: C) Part 4: Creditars with Priority Unsecured Claims

QO) Part 2: Creditors with Nonpriarity Unsecured
Claims

Last 4 digits of account number __

On which entry in Part 41 or Part 2 did you list the original creditor?

Line of (Check one}: O Part 4: Creditors with Priority Unsecured Claims

O) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): QO Part 1: Creditors with Priority Unsecured Claims

QO) Part 2: Creditors with Nanpriority Unsecured
Claims

Last 4 digits of account number _

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check ene): CO) Part 1: Creditors with Priority Unsecured Claims

QO) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

pagea_ off
Case 20-33214 Document 59 Filed in TXSB on 02/12/21 Page 7 of 7

Dhebtor 4 Francois 3. Bellon ase number winaen 20-2 14

Firat Binaite Midd: Netie Carat Marne

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for gach type of unsecured claim.

 

 

Total claim
Total claims Ga. Domestic support obligations Ga. ss 00,00
ESN $b. Taxes and certain other debts you owe the
government 6b. 5 ra
8c. Claims for death or personal injury while you were
Intoxicated 6c. 5 aeae
6d. Other. Add all other priority unsecured claims.
Wirite thal amount here. Gd. § sane

 

 

 

 

Ge. Total. Add lines Ga through 6d, Be,
8 ‘ 2,300.00
Total claim
Total claims ©! Student loans 6f. —
iron Ea $g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims Gg. 5 nee
Gh. Debts to pension or profit-sharing plans, and other
similar debts Bhs ane
61. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. ots a

 

&j. Total. Add lines 6f through Bi. Bj.

 

 

j 0.00

 

Official Farm 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page! of f
